STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             December 19, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
PATRICIA J. HUTCHINSON,                                                       OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0485	 (BOR Appeal No. 2046448)
                   (Claim No. 2010101227)

SUMMERSVILLE MEMORIAL HOSPITAL,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Patricia J. Hutchinson, by John Shumate Jr., her attorney, appeals the decision
of the West Virginia Workers’ Compensation Board of Review. Summersville Memorial
Hospital, by Daniel Murdock, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated March 27, 2012, in
which the Board affirmed a September 28, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s April 22, 2011,
decision denying Ms. Hutchinson’s request to add spinal stenosis and lumbar disc disease as
compensable components of the claim. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Hutchinson injured her lower back on July 29, 2009, while working with a patient.
Following the injury, Ms. Hutchinson was treated by Dr. Wantz who noted that she has a history
of chronic low back pain as well as a prior back injury. On August 4, 2009, Dr. Wantz diagnosed
Ms. Hutchinson with sprains and strains of the sacroiliac and lumbosacral region. An August 31,
2009, MRI revealed foraminal stenosis, spinal stenosis, and nerve root compression. On January
28, 2010, Dr. Wantz stated that the August 31, 2009, MRI and an MRI performed in 2007 have
similar findings. She diagnosed Ms. Hutchinson with a disc bulge in her lumbar spine and mild
                                                1
to moderate spinal stenosis. On February 24, 2011, Dr. Wantz filed a diagnosis update form
requesting that spinal stenosis and lumbar disc disease be added as compensable components of
the claim. On April 22, 2011, the claims administrator denied the request to add spinal stenosis
and lumbar disc disease as compensable components of the claim.

       In its Order affirming the April 22, 2011, claims administrator’s decision, the Office of
Judges held that spinal stenosis and lumbar disc disease are not causally related to the July 29,
2009, compensable injury. Ms. Hutchinson disputes this finding and asserts, per the opinion of
Dr. Wantz, that spinal stenosis and lumbar disc disease should be added as compensable
components of the claim.

        The Office of Judges found that Ms. Hutchinson had widespread degenerative disease
prior to the July 29, 2009, injury. The Office of Judges noted that Dr. Wantz did not submit the
diagnosis update form until February 24, 2011, despite the fact that the conditions she is
requesting be added as compensable components were revealed in the August 31, 2009, MRI, at
which time Ms. Hutchinson was already under Dr. Wantz’s care. The Office of Judges then
found that there is insufficient evidence to link Ms. Hutchinson’s spinal stenosis and lumbar disc
disease to the July 29, 2009, injury. The Board of Review reached the same reasoned conclusions
in its decision of March 27, 2012. We agree with the reasoning and conclusions of the Board of
Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: December 19, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2